DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 6/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.

Status of the Claims
	Claims 1-16, 19 and 20 have been cancelled.  No claims were amended.  Claims 21-40 are newly added.  Accordingly, claims 17, 18 and 21-40 remain pending in the application.  Claims 17 and 18 stand withdrawn from further consideration, without traverse.  Claims 21-40 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation, “wherein the detachment of the GRDF from the body for exiting the stomach”.  Claim 22 depends from claim 21.  Regarding detachment, claim 21 recites “wherein at least one of the at least two arms is configured to detach from the body for exiting the stomach”.  The claim is indefinite because it is unclear whether “the detachment” is referring the at least one of the at least two arms in claim 21 or another component.  Further, the GRDF comprises the body thus, it is further unclear how the GRDF can detach from the body.  Correction/clarification is respectfully requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 39 depends from claim 32.  The limitations of claim 39 are identical to claim 32 and, as such, do not properly further limit the subject matter of claim 32.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (USPN 4,735,804, Apr. 5, 1988, hereinafter as “Caldwell").
The instant invention is drawn to a gastroretentive dosage form (GRDF) for extended retention in a stomach comprising a body made from a pharmaceutically acceptable material and comprising at least two arms and an active pharmaceutical ingredient (API) or diagnostic, and configured to transform between a collapsed configuration for ingestion, an expanded configuration for retention within the stomach for a predetermined time period, and a third configuration wherein the GRDF disassembles such that each of the disassembled parts of the GRDF is sized for exiting the stomach and wherein at least one of the at least two arms is configured to detach from the body for exiting the stomach at a pH higher than about 5 (claim 21); or wherein at least one of the at least two arms is configured to force the disassembly of the body due to the erosion of a pH sensitive material at a pH higher than about 5 (claim 33); or wherein the third configuration can be induced by erosion of a pH sensitive material at a pH higher than about 5 (claim 40).  
Regarding instant claim 21, 22, 25, 33, 35 and 40, Caldwell teaches a gastroretentive dosage form (GRDF) for controlled release of an active agent, wherein the GRDF is retained in a stomach (gastric retention, abstract; col. 3, line 35) and comprises: a continuous stick figure (col. 3, line 36) that transforms between a collapsed configuration for ingestion (capsule, Fig. 2a and 2b; col. 3, line 39; col. 4, lines 19-20; col. 8, lines 14-15), an expanded configuration for retention within the stomach for a predetermined amount of time depending on the desired time profile release of an active agent (col. 3, lines 40-41; col. 4, lines 30-35; Fig. 1 and 2) and a third configuration wherein after the predetermined time period has elapsed, the GRDF erodes, disintegrates or otherwise alters its properties such that the GRDF would exit from the stomach and into the intestine (i.e., by way of the pyloric valve; col. 2, line 67 – col. 3, line 1; col. 3, lines 12-17; col. 3, lines 61-65).  Caldwell teaches a particular embodiment that is composed of four rods or sticks (at least two arms) that are fastened together with silastic corners (Fig 1; col. 3, lines 26-27; col. 6, lines 58-67; col. 8, lines 14-16). Caldwell teaches that the corners are squeezed together such that the sticks/rods move or compress in order to insert the GRDF into a capsule or similar container (col. 4, lines 3-16).  In a particular embodiment, Caldwell teaches a device having silastic non-erodible corners and erodible rods (Example 1).  Such an embodiment would yield an example of a “third configuration” wherein the rods would erode over time and eventually fail mechanically, but the non-erodible corners would remain intact and disengage/detach/disassemble from the rods and then be able to exit the stomach (col. 2, line 67 – col. 3, line 1; col. 3, lines 12-17; col. 3, lines 61-65).  Caldwell also teaches that the biologically active agent can be incorporated into the erodible rods of the device (col. 5, lines 51-58; col. 8, lines 14-16; claim 1). Caldwell also teaches erodible pH dependent polymers (col. 5, lines 7-8) and specifically teaches hydroxypropylmethylcellulose phthalate (HPMCP) (instant claims 24-26, 35 and 36) which is soluble in aqueous alkali (basic pH greater than 7) as evidenced by Handbook of Pharmaceutical Excipients (pages 334, Section 10 – Typical Properties, Solubility) as well as cellulose acetate phthalate (CAP) (instant claims 23, 26, 34 and 36), which is soluble in a pH as low as 6.0 as evidenced by Handbook of Pharmaceutical Excipients (page 144, Section 10 Typical Properties – Solubility).  Example 5 further exemplifies a particular embodiment having rods comprising the particular erodible pH dependent polymer, HPMCP (Example 5).
While Caldwell is silent to the explicit recitations of “wherein at least one of the at least two arms is configured to detach from the body for exiting the stomach at a pH higher than about 5” (instant claim 21), selection of a pH sensitive material that erodes at a pH higher than 5 (instant claim 22), “wherein at least one of the at least two arms is configured to force the disassembly of the body due to the erosion of a pH sensitive material at a pH higher than about 5” (instant claim 33) and “wherein the third configuration can be induced by erosion of a pH sensitive material at a pH higher than about 5” (instant claim 40), Caldwell teaches HPMCP and CAP, both of which, possess the property of eroding at a pH of greater than 5.  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a material that erodes at a pH higher than about 5 such as HPMCP or CAP with a reasonable expectation of success because Caldwell teaches that said polymers are suitable for incorporation into a gastroretentive device (MPEP 2144.07).  One of ordinary skill would have been motivated to do so because said polymers are erodible polymers and the incorporation of erodible polymers will modify the erodibility of the device, and thereby, the release profile of the active agent.  

Regarding instant claims 23, 26, 34 and 36, Caldwell teaches that the arms/rods comprise erodible pH dependent polymers (col. 5, lines 7-8; Example 1).  Caldwell is silent to the limitation “wherein the pH sensitive material erodes at a pH of no more than about 7.5”.  However, as discussed above, Caldwell teaches the particular erodible pH dependent polymer, CAP, which is soluble in a pH as low as 6.0 as evidenced by Handbook of Pharmaceutical Excipients (page 144, Section 10 Typical Properties – Solubility).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include arms/rods that are erodible in a pH of higher than about 5 to no more than about 7.5 with a reasonable expectation of success because Caldwell teaches erodible rod materials that are erodible at a pH as low as 6.0.  One of ordinary skill in the art would have been motivated to do so because Caldwell teaches CAP which is erodible at a pH as low as 6.0 is suitable as an erodible material for a GRDF (MPEP 2144.07).

Regarding instant claims 24, 26 and 36, Caldwell teaches that the arms/rods comprise erodible pH dependent polymers (col. 5, lines 7-8; Example 1).  Caldwell is silent to the limitation “wherein the pH sensitive material erodes in a basic environment”.  However, as discussed above, Caldwell teaches the particular erodible pH dependent polymer, HPMCP, which is soluble in a basic pH as evidenced by Handbook of Pharmaceutical Excipients (page 144, Section 10 Typical Properties – Solubility).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include arms/rods that are erodible in a basic environment, or pH of greater than 7, with a reasonable expectation of success because Caldwell teaches erodible rod materials that are erodible in a basic pH.  One of ordinary skill in the art would have been motivated to do so because Caldwell teaches HPMCP which is erodible in a basic pH is suitable as an erodible material for a GRDF (MPEP 2144.07).

Regarding instant claims 27 and 37, Caldwell teaches that the device generally comprises an amount of polymer ranging from 10-99.9% (preferably 20-60%) (col. 7, lines 47-52).  While Caldwell does not teach a particular embodiment comprising pH sensitive material in an amount of less than 20% of the total weight of the body of the GRDF, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of said pH sensitive material by way of routine experimentation with a reasonable expectation of success.  MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”  One of ordinary skill in the art would have been motivated to determine where in a disclosed set of percentage ranges the optimum combination of percentages because it is the normal desire of scientists or artisans to improve upon what is already generally known (MPEP 2144.05).  A skilled artisan would also have been motivated to modify the amount of pH sensitive material because Caldwell teaches that said material affects the erodibility of the device and thereby the release profile of the active agent (col. 5., lines 1-10 and 50-58; Examples).

	Regarding instant claim 28, Caldwell teaches that the device generally comprises a total amount of polymer ranging from 10-99.9% (preferably 20-60%) (col. 7, lines 47-52).  In a particular embodiment, Caldwell teaches a device having four silastic (non-erodible polymer) corners and various proportions of erodible polymer to non-erodible polymer rods (Examples, e.g., Example 5; Fig.1).  As noted above, Example 5 specifically teaches an erodible pH sensitive polymer. Fig. 1 illustrates that the corners make up the majority of the device whereas the rods are a minority portion of the device.  From these teachings, one of ordinary skill in the art would deduce that a major portion of the device is made up of a non-erodible polymer and a minor portion is made up of an erodible polymer.  Given the teaching that there are embodiments that contain as little as 10% total polymer (erodible and non-erodible) in the device, a non-erodible polymer would make up less than 10% of the device.
While Caldwell does not teach a particular embodiment comprising pH sensitive material in an amount of less than 10% of the total weight of the body of the GRDF, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of said pH sensitive material by way of routine experimentation with a reasonable expectation of success.  MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”  One of ordinary skill in the art would have been motivated to determine where in a disclosed set of percentage ranges the optimum combination of percentages because it is the normal desire of scientists or artisans to improve upon what is already generally known (MPEP 2144.05).  A skilled artisan would also have been motivated to modify the amount of pH sensitive material because Caldwell teaches that said material affects the erodibility of the device and thereby the release profile of the active agent (col. 5., lines 1-10 and 50-58; Examples).

 Regarding instant claim 29, Caldwell teaches a particular embodiment having non-erodible corners and rods comprising a pH sensitive erodible polymer and non-erodible polymer (Example 5).  Such an embodiment would result in the rods/arms at least partially eroding or degrading over time (Example 5; col. 2, line 67 – col. 3, line 2; col. 3, lines 12-17; col. 3, lines 61-65).

Regarding instant claim 30, the instant specification states that the retention mechanism can be a capsule such as a 000 gelatin capsule ([00035] and Examples).  Caldwell teaches compressing the device into a capsule and once the capsule reaches the stomach, the capsule will dissolve and/or disintegrate such that the device will expand or unfold into an expanded configuration (col. 4, lines 17-30; Fig. 2b).  While Caldwell does not explicitly state that the dissolution occurs in less than 5 minutes, Caldwell teaches 000 gelatin capsules (Example 1). A skilled artisan would expect the same 000 gelatin capsule in Caldwell to dissolve in the same amount of time as the 000 gelatin capsule in the instant application. A composition and it properties are inseparable (MPEP 2111.01). 

Regarding instant claims 31, 32, 38 and 39, Caldwell teaches particular embodiments that the retention time and controlled delivery of active agent is 6-12 months or 3-4 weeks (col. 4, lines 37-47) which reads on the time period of “18 hours to 180 days” and “24 hours to 180 days”. 

Thus, the teachings of Caldwell render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive. 
	Applicant argues that Caldwell does not disclose or suggest a GRDF that comprises a body and arms or which at least one arm is configured to detach from the body at a higher pH than about 5, as required by newly introduced claim 21, because Caldwell teaches pH sensitive materials that are “erodible in the presence of gastric juices”, i.e., at pH values that are well below 5.  Applicant further asserts that any modification of Caldwell that would involve the inclusion of arms that detach from a body at a pH that is higher than about 5 would render the prior art devices unsuitable for their intended purpose.  Applicant explains that the claimed design feature of disassembly at a pH of higher than 5 allows for forced disassembly of the device within a subject’s stomach after the ingestion by the subject of an antidote that artificially raises that stomach pH. Remarks, pages 6-7.
	In response, it is respectfully submitted that the instant claims are drawn to a product which includes particular structural features.  The discussion of administering an antidote to artificially raise the stomach pH of a subject is directed to a method of using the product.  The method of using the product is not claimed and as such is not applicable to the claims as they are currently written.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the materials utilized in the instant invention are the same materials as described in Caldwell, e.g., HMPCP and CAP.  A product and its properties are inseparable (MPEP 2112.01(II)).  Thus, one of ordinary skill would reasonably expect the device of Caldwell comprising the same structure/materials to possess the same properties as those of the claimed device.  For the same reasons, one of ordinary skill would also reasonably expect the device of Caldwell to behave in the same manner if an antidote was administered to artificially raise the stomach pH of a subject because the device of Caldwell comprises the same structure/materials as the claimed device.   
	Applicant further argues that Caldwell does not disclose or suggest a GRDF according to the newly introduced claims 33 and 40.  Applicant asserts that Caldwell devices do not disassemble due to erosion of a pH sensitive material at a pH higher than about 5.  Remarks, page 8.
	In response, it is respectfully submitted that while Caldwell does not explicitly teach erosion of a pH sensitive material at a pH higher than about 5, Caldwell does teach materials that are suitable for inclusion that erode at pH higher than about 5 (e.g., HPMCP, CAP).  Thus, if the device was placed in an environment having a pH higher than about 5, then erosion of those materials would take place. MPEP 2112.01(II) states that a product and its properties are inseparable.  MPEP 2112.01(I) also states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. Thus, one of ordinary skill would reasonably expect the device of Caldwell comprising the same structure/materials would possess the same properties as those of the claimed device including erosion at pH of higher than 5.  
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  

Double Patenting (Duplicate claim)
Applicant is advised that should claim 32 be found allowable, claim 39 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting (Obviousness-type)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,147,766.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims are substantially overlapping with the subject matter of the patented claims.
The instant claims are described above.
The patented claims are drawn to a gastric retentive device comprising a carrier portion comprising a first arm and a second arm and an active or diagnostic agent; wherein the active or diagnostic agent comprises part of at least one of the arms; wherein the at least one of the arms is configured to release the active or diagnostic agent into a subject’s gastric environment following administration of the device thereto; wherein the carrier portion is coated with a polymer coating on its outer surface; and wherein when the device is in a collapsed configuration, the arms are in a closed configuration that is sized and shaped for oral administration; and wherein when the device is in an expanded configuration, the arms are shaped, sized, or both shaped and sized, such that the device does not pass through a pylorus; and wherein upon separation of at least one of the arms from the carrier portion, the device separates into two or more subparts that are individually sized or shaped to pass through the pylorus; and method of using thereof.  Patented claim 2 includes the particular pH dependent polymer, hydroxypropyl methylcellulose acetate succinate.  
While the patented claims do not claim all of the elements in a single claim, it would have been prima facie obvious to one of ordinary skill in the art to combine each of the elements and arrive at the instant invention with a reasonable expectation of success because the patent claims the elements individually as suitable for the incorporation into a GRDF.  Thus, the instant claims are not patentably distinct from the patented claims.

Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive. 
	Applicant argues that claims 1-12 were cancelled and, as such, render the double patenting rejection over copending application 15/780,420 moot. 
	In response, it is respectfully submitted that while claims 1-12 have been cancelled, new claims 21-40 have been newly added and are applicable to the same rejection.  It is noted that application 15/780,420 is now patent 11,147,766.  The rejection has been updated accordingly above.
	Thus, for these reasons, Applicant’s arguments are found unpersuasive. 

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617